DECISION
This plaintiff has filed an application for a temporary restraining order and preliminary injunction pending trial on the merits of his complaint for judicial review of disciplinary proceedings pursuant to G.L. 1956 (1993 Reenactment) §42-35-15. After a careful consideration of the application and attached exhibits and the memorandum of law, the Court concludes that the plaintiff is unlikely to succeed on the merits of his claim that Policy Number 1.18.02, Code of Inmate Discipline, violates the consent judgment in Morris v. Travisono, 499 F. Supp. 149 (U.S.D.C. R.I. 1980). The plaintiff makes no showing that he is likely to succeed on his claim that the discipline imposed on him was otherwise in violation of any of his constitutional rights. In view of these findings, no further hearing is necessary. The application will be DENIED.
The defendant will present an appropriate Order for entry forthwith.